BRETT, Judge.
Plaintiff in error, W. H. Sharp, defendant below, was charged by information in the County Court of Canadian County, Oklahoma, on the sixth of June, 1955, with the offense of unlawful possession of thirty pints of assorted brands of bonded whiskey in violation of the law. To the charge the defendant returned a plea of guilty and *1018judgment and sentence was entered thereon fixing his punishment at a fine of $250 and imprisonment in the county jail for sixty days from which this appeal has been perfected.
The matter was set for oral argument on May 23, 1956. No briefs were filed and no argument was made on behalf of the defendant. We have examined the information and find it sufficient to support the charge of unlawful possession of intoxicat-. ing liquor, and the record does not disclose any fundamental error or prejudice to the rights of the defendant.
Under the authority of Hunnicutt v. State, Okl.Cr., 281 P.2d 767, and numerous other authorities, the conviction is accordingly affirmed.
POWELL, J., concurs.